PER CURIAM.
We affirm the trial court’s denial of the defendant’s motion for post-conviction relief.
Defendant’s third claim has nothing to do with the denial of the order under review. Rather, it addresses the lower court’s alleged failure to comply with this Court’s decision in the defendant’s direct appeal. See Williams v. State, 682 So.2d 681 (Fla. 3d DCA 1996). Because the issue is not properly before us we have not considered its merits. Accordingly, the defendant is free to pursue compliance with this Court’s mandate in his direct appeal in the lower court.